Title: To James Madison from Robert Smith, 27 February 1811
From: Smith, Robert
To: Madison, James


Department of State February 27. 1811.
The Secretary of State respectfully represents to the President, that agreeably to the several Acts of Congress authorizing the third Census or enumeration of the Inhabitants of the United States and the Territories thereof, instructions were issued to the several Marshals and Secretaries, conformably to the provisions of the Law; in consequence of which, regular returns of the population of the following Districts and Territories have been received at the Department of State; to wit: Maine, Massachusetts, New Hampshire, Vermont, Rhode-Island, Connecticut, New York, New-Jersey, Pennsylvania, Delaware, Maryland, Ohio, Kentucky, North Carolina, Georgia, West Tenessee, the Territory of Louisiana, the Territory of Indiana, the Territory of Illinois, the Mississipi Territory, and the ⟨District of Columbia; And that returns remain to⟩ be received from the District of East Tenessee, the Territory of Orleans, the Territory of Michigan, the District of South Carolina, and from the District of Virginia: That with respect to the latter, a Letter has been this day received from Andrew Moore Esqe. Marshal of the District of Virginia dated “Richmond Feby. 20th. 1811” informing that “no return has been received from Norfolk County, Norfolk Borough, or Petersburg”; that he had pressed his assistants in those divisions of his District by “repeated Letters”; and that “from their silence he doubts whether they have done any part of the business.” The Secretary of State further represents to the President that the first of March 1811, is the time limited by Law for the Marshals and Secretaries to complete their returns to this Department and as that period is now at hand, he suggests the propriety of recommending to Congress the consideration of the subject in order that timely provision may be made by the competent authority for obviating such doubts and difficulties as may occur accidentally, or thro’ negligence to prevent the perfection of the enumeration or returns of the inhabitants of any District or Territory, or divisions thereof, within the time prescribed by the several acts authorizing the third Census. All which is respectfully submitted.
R Smith
